Order entered August 27, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01097-CR

                               DANIEL MAVERO, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 10
                                  Dallas County, Texas
                          Trial Court Cause No. MA13-71667-L

                                           ORDER
       Appellant’s brief was originally due May 6, 2015. On May 28, 2015, the Court granted

appellant an extension until June 5, 2015 to file the brief. On June 10, 2015, the Court granted

appellant his requested ten-day extension of time to file his brief. When the brief was not filed

by June 29, 2015, the Court ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On July 20, 2015, we ordered appellant to file his brief by August 7,

2015. When the brief was not filed by August 14, 2015, the Court ordered appellant to file his

brief by August 21, 2015. We warned that failure to comply would result in this Court ordering

Jeffrey Buchwald removed as appellant’s appointed attorney and ordering the trial court to

appoint new counsel to represent appellant. Appellant did not file his brief by August 21, 2015.

Rather, on the morning of August 25, 2015, counsel filed another motion seeking an extension
until later that afternoon to file appellant’s brief. Counsel’s explanation for the delay in filing

appellant’s brief is his workload and household issues. Counsel tendered the brief at 3:55 p.m.

on August 25, 2015.

         This Court does not approve of counsel’s failure to comply with its orders and future

failures will not be tolerated. Nevertheless, in the interest of expediting this appeal, we GRANT

the August 25, 2015 extension motion and ORDER appellant’s brief filed as of the date of this

order.

         We DENY as moot appellant’s August 14, 2015 motion for an extension until August 17,

2015 to file his brief.

         We DIRECT the Clerk to send copies of this order to the Honorable Roberto Canas, Jr.,

Presiding Judge, County Criminal Court No. 10; Jeffrey Buchwald; and the Dallas County

District Attorney’s Office.

                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE